471 So. 2d 196 (1985)
STATE of Florida, Appellant,
v.
Robert ROSS, Appellee.
No. 84-2590.
District Court of Appeal of Florida, Fourth District.
June 19, 1985.
Jim Smith, Atty. Gen., Tallahassee, and Robert S. Jaegers, Asst. Atty. Gen., West Palm Beach, for appellant.
Richard L. Jorandby, Public Defender, and Tatjana Ostapoff, Asst. Public Defender, West Palm Beach, for appellee.
HERSEY, Judge.
We affirm the trial court's order suppressing evidence seized under a search warrant. Because of a word processing error the warrant failed to contain a description of the specific property for which the search was authorized. Such facial invalidity precludes resort by the state to the good faith exception to the exclusionary rule enunciated in United States v. Leon, 468 U.S. ___, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984). Indeed, the court in that case indicated that the exception should not be available where the warrant is facially deficient "in failing to particularize the place to be searched or the things to be seized" on the basis that the executing officer cannot, under such circumstances, "reasonably presume [the warrant] to be valid." 104 S.Ct. at 3422.
AFFIRMED.
ANSTEAD, C.J., and DELL, J., concur.